Citation Nr: 1047704	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  06-33 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for human immunodeficiency 
virus (HIV).

2.  Entitlement to service connection for substance abuse.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The appellant served in the Army National Guard of New York, with 
a period of active duty for training (ACDUTRA) from January 26, 
1979 to June 8, 1979.  It appears that he also had active duty 
from April 1983 to October 1985.

This matter comes before the Board of Veterans' Appeals (Board) 
from a September 2005 rating decision, decided by the Department 
of Veterans Affairs (VA) Regional Office (RO) in August, Maine, 
and issued in October 2005 by the RO in New York, New York.  
Jurisdiction of the appellant's claims file remains with the RO 
in New York. 

In November 2007, the appellant testified at a hearing before a 
Decision Review Officer (DRO hearing); the transcript of this 
hearing has been associated with the record.  He had requested a 
hearing before a Veterans Law Judge, which was initially 
scheduled in November 2009.  The appellant presented good cause 
for failing to report to this hearing, and was scheduled for 
another hearing in September 2010.  However, he again failed to 
report to his hearing.  As good cause has not been presented, his 
request for a hearing is considered withdrawn.  38 C.F.R. 
§ 20.704(e) (2010).  

The issues of increased disability ratings for the 
appellant's service-connected hammer toes on both feet 
have been raised by the record, i.e., in a November 2009 
statement from the appellant's representative with an 
attached October 2009 VA treatment record addressing the 
current severity of such disabilities, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them, 
and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for HIV is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.



FINDINGS OF FACT

1.  The appellant's claim of entitlement to service connection 
for substance abuse was received in May 2005.

2.  Substance abuse is the result of the appellant's willful 
misconduct and is not subject to service connection on a direct 
basis.


CONCLUSION OF LAW

Service connection for substance abuse based on direct service 
incurrence is precluded as a matter of law.  38 U.S.C.A. §§ 105, 
1131 (West 2002); 38 C.F.R. 
§ 3.301 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

In this case, notice and assistance is not required because the 
issue presented involves a claim that cannot be substantiated as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of legal 
merit or the lack of entitlement under the law); VAOPGCPREC 5-
2004 (June 23, 2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or to 
assist a claimant in developing evidence to substantiate a claim 
where undisputed facts render the claimant ineligible for the 
claimed benefit).

The appellant contends that his substance abuse is related to his 
active service and, therefore, service connection is warranted.  
The Board observes that the appellant has not contended, and the 
evidence does not show, that his substance abuse is secondary to 
a service-connected disability.  The Board further notes that the 
record is unclear as to his second period of service; however, 
for the reasons set out below, this determination regarding his 
service is irrelevant to this claim.

Under the applicable criteria, service connection may be granted 
for a disability resulting from disease or injury incurred or 
aggravated in service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
In order to prevail in a claim for service connection there must 
be evidence of a current disability; evidence of incurrence or 
aggravation of a disease or injury in service; and of a nexus 
between the in-service injury or disease and the current 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that an appellant had a chronic condition in service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Special considerations apply to claims involving alcoholism or 
drug abuse.  Section 8052 of the Omnibus Budget Reconciliation 
Act (OBRA) of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 
1388- 91, prohibits payment of compensation for a disability that 
is a result of a claimant's own alcohol or drug abuse, effective 
for claims filed as in the instant case after October 31, 1990.  
Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service will 
not be deemed to have been incurred in line of duty if the injury 
or disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 
C.F.R. §§ 3.1(m), 3.301(d).

The VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's own 
abuse of alcohol or drugs is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  See VAOPGCPREC 
7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998).

Significantly, direct service connection may be granted only when 
a disability was incurred or aggravated in the line of duty, and 
not the result of the claimant's own willful misconduct or, for 
compensation claims filed after October 31, 1990, the result of 
his or her abuse of alcohol or drugs.  38 C.F.R. § 3.301(a) 
(2010).  Service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service, but no compensation shall be paid if the 
disability is the result of the person's abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection cannot be granted for any disease or injury 
incurred in active service if it is the result of the claimant's 
own willful misconduct, or due to abuse of alcohol or drugs.  38 
U.S.C.A. § 105(a); 38 C.F.R. § 3.301(a).  The abuse of alcohol is 
defined as the use of alcoholic beverages over time, sufficient 
to cause disability to, or death of, the user.  38 C.F.R. § 
3.301(d).

The appellant's claim for direct service connection for substance 
abuse must be denied as a matter of law.  He filed this claim in 
May 2005 and the law very clearly states that service connection 
cannot be established on a direct basis for a disease or injury 
that results from a claimant's abuse of alcohol or drugs if, as 
here, the claim was filed after October 31, 1990.  38 C.F.R. §§ 
3.1(m), 3.301(a).  Moreover, as the law is dispositive of the 
claim, such is denied because of lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where 
the law and not the evidence is dispositive of the claim, the 
claim should be denied because of lack of entitlement under the 
law).


ORDER

Service connection for substance abuse is denied.




REMAND

The appellant has contended that he contracted HIV while in the 
military.   He has indicated that he was a virgin and that his 
first sexual encounter occurred while he was in the military.  
The appellant asserts that, immediately following his separation, 
he was incarcerated, and was diagnosed with HIV while 
incarcerated.  His argument is based on his conclusion that his 
sexual encounter in the military is the only source of his 
infection with HIV.

The Board notes that the record is not clear as to the 
appellant's service dates.  The record reflects that he served on 
ACDUTRA from January 26, 1979, to June 8, 1979, and it appears 
that that he may have also served on active duty from April 1983 
to October 1985; however, his second period of active duty has 
not yet been confirmed.  Therefore, such should be accomplished 
on remand.  In addition, there is some question as to the 
character of the appellant's discharge from service, as the 
record contains a Report of Separation and Record of Service 
which reflects that his character of service was under other than 
honorable conditions.  Finally, while his service treatment 
records from his period of ACDUTRA in 1979 are part of the claims 
file, there are no service treatment records from the apparent 
period of active duty from April 1983 to October 1985.  
Therefore, such should be obtained for consideration in the 
appellant's appeal.

The Board notes that the appellant has not been entirely clear as 
to whether he contracted HIV, i.e., in his first or second period 
of duty.  However, further development is necessary in order to 
adequately fulfill the duty to assist.  Therefore, on remand, the 
AOJ should obtain the appellant's service personnel records, 
confirm his dates of service and his character of discharge, and 
obtain his service treatment records from his second period of 
duty, if confirmed. 

The appellant has also indicated that he was incarcerated 
following service and that he was diagnosed with HIV during this 
time; however, the record does not contain any indication of his 
dates of incarceration.  The Board notes that the he reported 
incarceration at Southport Correctional Facility, Mt. McGregor, 
and Rikers Island City Correctional Facility.  The record 
reflects that the AOJ has made two attempts to obtain his medical 
records from Southport Correctional Facility and one attempt to 
obtain his medical records from Rikers Island City Correctional 
Facility; however, the AOJ has not received any response.  
Notwithstanding the lack of response from these facilities, the 
Board finds that the AOJ should make another attempt to obtain 
these records and, in addition, to obtain the dates of the 
appellant's incarceration in these facilities.  The Board notes 
that these medical records and the dates of his incarceration are 
particularly important in this case, as the record reflects that 
he was diagnosed with HIV in 1991, but the appellant contends 
that he was diagnosed earlier, while incarcerated immediately 
following service.

The Board also finds that the appellant should be provided with a 
VA examination to determine whether he contracted HIV while on 
ACDUTRA or active duty.  The examiner should take a full history 
from the appellant, including all risk factors in his history, 
and provide an opinion as to the etiology of his HIV.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the appellant's 
service personnel records from the 
National Personnel Records Center (NPRC), 
and for the NPRC or the appropriate 
service department to verify all periods 
of the appellant's active duty service, to 
include the character of discharge from 
any such period.  Then, the appellant's 
complete service treatment records from 
all of his periods of active duty should 
be requested from NPRC.  All reasonable 
attempts should be made to obtain such 
records.  If any records cannot be 
obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or that 
further efforts to obtain such records 
would be futile, which should be 
documented in the claims file.  The 
appellant must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

2.  After obtaining any necessary 
authorization from the appellant, request 
the dates of his incarceration at the 
Southport Correctional Facility, Mt. 
McGregor, and Rikers Island City 
Correctional Facility and obtain any 
medical records from such facilities.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, issue a formal 
determination that such records do not 
exist or that further efforts to obtain 
such records would be futile, which should 
be documented in the claims file.  The 
appellant must be notified of the attempts 
made and why further attempts would be 
futile, and allowed the opportunity to 
provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After securing all outstanding 
records, the AOJ should schedule the 
appellant for an appropriate VA 
examination so as to determine whether his 
HIV is a result of any incident in service 
or first manifested during service.  All 
indicated tests and studies deemed 
necessary for an accurate assessment 
should be accomplished.  The claims file, 
this remand, and any additional treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should 
indicate that such the examiner completed 
such review.

The examiner should take a history from 
the appellant, including any risk factors 
during and after his time on active duty, 
and offer an opinion as to whether it is 
at least as likely as not that the 
appellant's HIV is a result of any 
incident in service or first manifested 
during service.  If the etiology of HIV is 
attributed to multiple factors/events, the 
examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.

In offering any opinion, the examiner must 
consider the full record, to include all 
lay statements of record regarding the 
incurrence of the appellant's HIV and the 
continuity of symptomatology.  The 
rationale for any opinion offered should be 
provided.  

4.  After completing the above, and any 
other development as may be indicated by 
any response received as a consequence of 
the actions taken in the preceding 
paragraphs, the appellant's claim should 
be readjudicated based on the entirety of 
the evidence.  If the claim remains 
denied, the appellant and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



______________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


